101 F.3d 696
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Margaret E. WALLER, Plaintiff-Appellant,v.WELLA CORPORATION, Defendant-Appellee.
No. 96-1738.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Margaret E. Waller, Appellant Pro Se.  James Phillip Naughton, Sharon Smith Goodwyn, HUNTON & WILLIAMS, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting the employer's motion for summary judgment in this Americans with Disabilities Act (ADA) claim under 42 U.S.C.A. §§ 12101-12117 (West 1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Waller v. Wella Corp., No. CA-95-995-R (E.D.Va. Apr. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED